Citation Nr: 1111491	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to March 2002.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  The Veteran's claims file comes from the VA Regional Office in St. Louis, Missouri (RO).  This case was remanded by the Board in May 2007, October 2007, and September 2009 for additional development.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

The Veteran seeks service connection for a right knee disorder, to include as secondary to service-connected stress fractures.  In September 2009, the Board remanded the claim on appeal so that the Veteran could be provided with a VA medical examination to determine the etiology of his currently diagnosed right knee disorder.  A VA joints examination was properly provided to the Veteran in November 2009.  The examiner stated that

[t]he Veteran gives inaccurate dates on his right knee surgery which he reported in the history that the surgery was performed in July 2002 only weeks after getting out of the military when in[ ]fact review of the [claims] file shows . . . that the surgery was actually performed [in] July 2003 greater than one year after discharge from the military.  In addition, [in a private medical record] dated [May 19, 2003] the Veteran gives a history that the injury occurred one year prior when the Veteran felt intense pain and heard a pop when he stepped off a stage[.  T]herefore, the injury occurred after the Veteran[']s discharge and was not related to an in[-]service injury.

While this medical opinion provides a nexus statement with regard to whether the Veteran's right knee disorder is directly related to military service, it does not discuss whether the Veteran's right knee disorder is related to his service-connected stress fractures.  Such a discussion is important, as it was one of the bases of the September 2009 Board remand.  As stated in that remand, a July 2003 letter from a private physician stated that the Veteran

was discharged from the military due to stress fractures and chronic right leg problems that most certainly led to deconditioning of his right lower extremity and may have exacerbated or increased the risk of the injury that occurred to his right knee after being discharged from the military, and subsequently leading to an ACL tear requiring ACL construction.

While this letter discussed a relationship between the Veteran's currently diagnosed right knee disorder and his service connected bilateral stress fractures, it simply stated the latter "may have exacerbated or increased the risk" of the former.  The Board notes that the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  Accordingly, the July 2003 letter from a private physician is not sufficient on its own to warrant service connection for a right knee disorder.  However, it is sufficient evidence to warrant a VA medical examination to determine the etiology of the Veteran's currently diagnosed right knee disorder.

On this basis, the September 2009 Board remand concluded that the Veteran's right knee claim warranted a remand so that the Veteran could be provided with another medical examination because the September 2003 VA medical examination report was inadequate.  The remand actions specifically stated that "the examiner must state whether any currently diagnosed right knee disorder is related to military service or to the Veteran's service-connected bilateral tibial stress fractures."  The November 2009 VA joints examination report did not provide this required opinion, and as such it is inadequate.  38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  RO compliance with a remand is not discretionary, and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA examination to determine the etiology of any right knee disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service and post-service medical records, the examiner must state whether any currently diagnosed right knee disorder is related to military service or to the Veteran's service-connected bilateral tibial stress fractures.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

